          Case 7:17-cv-02586-NSR Document 11 Filed 10/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                10/23/2020
BRADFORD W. MAYNARD,

                               Plaintiff,                           17-CV-2586 (NSR)
       -against-
                                                                 ORDER OF DISMISSAL
JOSEPH POWELL,

                               Defendant.


NELSON S. ROMÁN, United States District Judge:

       Plaintiff Bradford W. Maynard, proceeding pro se, filed this action pursuant to 42 U.S.C.

§ 1983 on April 11, 2017, alleging violations of his constitutional rights by Defendant Joseph

Powell. (ECF No. 2.) On May 10, 2017, the Court issued an Order of Service. (ECF No. 6). A

summons was issued on May 15, 2017, and on July 10, 2017, the summons was returned executed

by the United States Marshals. Plaintiff informed the Court of a change of address on two

occasions: May 15, 2017 (ECF No. 7) and August 9, 2017 (ECF No. 9), but has taken no further

action since August 9, 2017. To date, Defendant has not filed an answer.

       On March 10, 2020 the Court issued an Order to Show Cause (“OSC”) why this action

should not be dismissed for want of prosecution. (ECF No. 10.) In the OSC, the Court delineated

Plaintiff’s failure to prosecute his claims, including that Plaintiff has taken no action in this case

for over two years. (Id.) Specifically, Plaintiff has failed to update the Court as to any additional

changes of address, including the fact that he was released from custody. (Id.) Plaintiff was granted

until April 9, 2020, to demonstrate to the Court that he had not abandoned his claims and was

taking diligent steps to prosecute them. (Id.) Plaintiff has failed to communicate with the Court

or otherwise respond to the OSC. Accordingly, due to Plaintiff’s failure to prosecute this action,
           Case 7:17-cv-02586-NSR Document 11 Filed 10/23/20 Page 2 of 2




the action is dismissed pursuant to Fed R. Civ. P. 41(b).

         The Clerk of Court is respectfully directed to terminate this action and to mail a copy of

this Order to Plaintiff at the address listed on the Docket.




Dated:    October 23, 2020                                     SO ORDERED:
          White Plains, New York

                                                  ________________________________
                                                         NELSON S. ROMÁN
                                                       United States District Judge




                                                  2
